I greet the General Assembly with respect on behalf of myself and my country.
I would like to thank Mr. Peter Thomson for his successful work over the past year as President of the General Assembly at its seventy-first session. I would also like to congratulate Mr. Miroslav Lajčák, who has assumed the presidency of the General Assembly.
I hope that this year’s session of the General Assembly, which has been convened under the theme “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, will bring well- being to all of the world’s peoples.
Unfortunately, global peace and stability have regressed further since our meeting in the Hall last year. We continue to see the ugly face of terror and war in different corners of the world. Terrorists, who are fuelled by an environment of conflict, continue their acts, spreading terror across different regions. We are anxiously observing the violent actions of radical currents converging on xenophobia, cultural racism and animosity against Islam.
The most effective way of reversing this negative outlook would be to engage in sincere cooperation in the Hall. We need to develop a new perspective to promote world peace. No crisis or threat can possibly
be resolved by allowing it to play out on its own. We all have to shoulder responsibility for a safer and more prosperous world. It is in that understanding that Turkey is pursuing an enterprising and humanitarian foreign policy.
The Syrian conflict has entered its seventh year. This conflict has created deep wounds in the country, the region and throughout the world. In Syria, an entire civilization is being annihilated, together with civilians and innocent children. Terrorism, which is destroying the country and is fuelled by instability and oppression, is spreading like a cancer across borders. The Syrian people who took action demanding democracy, freedom, justice and a bright future were, unfortunately, abandoned by the international community.
Turkey cannot remain indifferent to the tragedy of these people, whom we see as our brothers and sisters regardless of their origin or creed and to whom we are connected by deep historical ties. Since the outbreak of the conflict in Syria in the spring of 2011, we have exerted all kinds of humanitarian and political efforts to solve the problem and we will continue to do so. We are currently hosting more than 3 million Syrians and over 200,000 Iraqis in our country. Together with Russia and Iran, we have launched the Astana meetings, with the participation of all parties to the conflict, in order to establish a permanent ceasefire and peace in the country.
Following our initiatives, the Geneva process, which has long been blocked, has been revived. We are putting into practice a new plan to ensure the security of the Idlib region in Syria within the framework of the agreement reached in Astana. Turkey would support any step towards the construction of a stable and prosperous Syria, based on the territorial integrity of the country and on respect for the democratic demands of its people.
We have taken and will continue to take all kinds of measures for those who came to our country with the outbreak of the Syrian crisis and to stem the influx of refugees into Europe. We meet all the needs of these people, from shelter to food and clothing and from health care to education, at standards that are appreciated by all those who visit our country. However, I would like to underscore that we have not received sufficient support from the international community, especially from the European Union, for our efforts. The expenditures of our public institutions, civil-society organizations and our people in order to meet the needs of those living in the camps and cities in Turkey have exceeded $30 billion. In response, the European Union has sent only €820 million out of the €3 billion + €3 billion that it promised. The total assistance from the international community through the United Nations remains around $520 million. I should point out that no share of the assistance intended for the Syrians goes into our own budget; it is all delivered to those in need by the relief agencies through the relevant institutions of the United Nations.
Before the whole world, I hereby call on the countries and international organizations that have placed the entire burden of the 3.2 million people on Turkey’s shoulders to fulfil the promises they made. In fact, Turkey is a country that carries out humanitarian aid and development assistance activities around the world. Not only do we welcome those who come to our country, but through the Turkish Cooperation and Coordination Agency, the Turkish Disaster and Management Authority and the Turkish Red Crescent and various civil-society organizations we rush to the help of all who are suffering and under oppression, regardless of which part of the world they may be in. For example, through its official institutions and civil- society organizations, Turkey has spent $1 billion for the reconstruction of Somalia so far. The work we carry out and the results we have achieved in Somalia could indeed provide an example for similar efforts.
According to confirmed statistics of the Organization for Economic Cooperation and Development, with $6 billion in humanitarian and development aid in 2016, Turkey ranked as the world’s second-largest donor and top contributor in terms of gross national product. Yet, Turkey is the seventeenth-largest economy in the world. Having spent 0.8 per cent of its national income on humanitarian assistance, Turkey is one of the six countries that could meet the United Nations target.
Therefore, Turkey is working diligently to achieve a sustainable world, which is the theme of this session of the General Assembly. We will continue in the coming days with the same consideration in mind.
Turkey is engaged in an intense fight against the bloody terrorist organizations of the region, such as Da’esh and the Kurdish Workers’ Party, which are nourished by the instability in Syria and Iraq. In addition, our fight against the Fethullah Terrorist Organization, which attempted to change the legitimate and democratic regime of Turkey by a bloody coup, is also ongoing. We have recovered 243 residential areas and a tract of land larger than 2,000 kilometres thanks to Operation Euphrates Shield, initiated in Syria following the attacks by Da’esh on our borders. We neutralized almost 3,000 Da’esh militants during that operation. Around 100,000 Syrians returned to and resettled in the region we cleared of terrorists. Operation Euphrates Shield is the single greatest accomplishment against Da’esh since its occupation of the region.
I must highlight the following fact before the Assembly. Most of the groups and forces claiming to be fighting Da’esh in the region in fact have no such goal. These groups and forces are using Da’esh as a pretext to realize their own agendas.
The efforts of the Partiya Yekitiya Demokrat- People’s Protection Units to change the demographic structure of the regions it has captured, to seize the property of the people and to kill or exile those who stand against it constitute a crime against humanity.
If the fight against Da’esh is not waged on a legitimate basis, the world will certainly face the threat of new, Da’esh-like entities.
Similar approaches exist in Iraq as well. Iraq also requires that compromises be reached on the basis of territorial integrity and the realization of the ideal of building a common future. Steps such as demands for independence that can cause fresh crises and conflicts in the region must be avoided. We hereby call on the Iraqi Kurdish Regional Government to abort the initiative that it has launched in that direction. Ignoring the clear and determined stance of Turkey on this issue could lead to a process that would deprive the Iraqi Kurdish Regional Government of even the opportunities they currently enjoy. We all should work on building tranquillity, peace, security and stability in the region instead of sparking new conflicts.
In addition to Syria and Iraq, we are also closely following regions in Libya and in Yemen where terrorist organizations are trying to establish their influence. The international community’s support for the legitimate Government of Libya will contribute significantly to the stability of the country. It should be kept in mind that if the mistakes made in Syria and Iraq were to be repeated in Libya, that would expose the entire world, particularly Europe, to much greater threats.
Another issue on which Turkey places special emphasis is the immediate resolution of the conflict that has erupted in the Gulf region. We believe that the sanctions that are negatively affecting the living conditions of the Qatari people should be lifted forthwith. We support the mediation efforts of the Amir of Kuwait, Sheikh Sabah Al-Ahmad Al-Jaber Al-Sabah, to resolve the crisis. Our hope is that these efforts will yield positive results. We also hope that Saudi Arabia, which we see as the elder brother of the Gulf region, will show a sincere will to resolve this issue.
Another important problem is the issue of Palestine, which we consider to be the gaping wound of the world, and, by extension, the preservation of the historical status of Jerusalem and Al-Haram Al-Sharif, that is, the Temple Mount. The crisis in Al-Haram Al-Sharif in July demonstrated the sensitivity of the issue. The continuation of the peace process can be possible only on the condition that Israel immediately stop its illegal settlement activities and take steps towards a two- State solution.
In this context, I call on the international community to support our Palestinian brothers and sisters in East Jerusalem, the West Bank and Gaza in their struggle for an independent and geographically unified Palestinian State.
Despite the current absence of conflict there, the Balkans is another geographical location of potential crisis that still faces serious challenges. For this reason, we attach great importance to the integration of the Balkan countries into the Euro-Atlantic institutions. Turkey will continue to do its part to ensure that peace, stability and well-being prevail in this exceptional part of the world.
The territorial integrity of Azerbaijan and Georgia is the key to regional stability in the southern Caucasus. Therefore, we need to work harder towards the resolution of the conflicts in Nagorno Karabakh, Abkhazia and South Ossetia.
We should never forget that each crisis we ignore today has the potential to spark a regional or even global crisis tomorrow. In this context, I would also like to underline that we are against nuclear weapons of all kinds, which have increasingly come to occupy the world agenda in recent days. It is clear that we cannot overcome these problems unless we completely free the world of the scourge of nuclear weapons.
We are also saddened by the fact that the comprehensive negotiation process begun in 2008 has ended owing to the incomprehensible stance of the Greek Cypriots. We will do our best to ensure that the natural resources discovered in the eastern Mediterranean in recent years serve to further the peace, stability and welfare of the region. We are ready to consider proposals for a solution that respects the rights of Turkish Cypriots.
Our world, already struggling with all of these global and regional problems, was shocked once again by the sad news that we received from Myanmar a few weeks ago. The Muslim community in the Rakhine region of Myanmar is being subjected to what almost amounts to ethnic cleansing, with provocative terrorist acts used as a pretext. The villages of the Rohingya Muslims, who have already been living in extreme poverty and misery, deprived of their citizenship rights, are being burned as hundreds of thousands of people are forced to migrate from the region and the country.
The camps in Bangladesh to which the people migrating from the region are being diverted are not in a position to meet even their minimum humanitarian needs. As is the case in Syria, the international community has not given a good account of itself regarding the humanitarian plight of the Rohingya Muslims. If the tragedy in Myanmar is not stopped, the history of humankind will be marred by yet another dark stain. What is most important is to ensure that the Rohingya people who have taken refuge outside their country, especially in Bangladesh, are able to live in safety and peace and in conditions of well-being on their own lands, where they have lived for centuries. Turkey is endeavouring to help resolve this crisis as well.
Recently, on the occasion of a meeting of the Organization of Islamic Cooperation (OIC), we held a special session on that issue in Astana, the capital of Kazakhstan, with the participating countries. My wife, my son and our Ministers who visited the camps in Bangladesh immediately after the latest crisis personally witnessed the humanitarian plight of the people there. Clothing, food and other humanitarian aid was provided, and we are now looking at the second phase of such aid. We will be holding a meeting of the OIC Contact Group on Rohingya Muslims here at the United Nations this afternoon. As I mentioned, my wife, my son, our Ministers and some Turkish non-governmental organizations visited the area. The Turkish International Cooperation and Coordination Agency, the Turkish official aid organization, is also in the region; it is the only organization carrying out assistance activities.
Furthermore, the Turkish Red Crescent and other non-governmental organizations are continuing to deliver humanitarian aid to the Rakhine Muslims in Myanmar. If the countries concerned provide the necessary means, we would like to continue our assistance activities in a more comprehensive way. I discussed these issues with the Secretary-General of the United Nations, His Excellency António Guterres, and we are now preparing to take further steps.
All these developments and humanitarian tragedies confirm the relevance of our appeal for the restructuring of the United Nations, especially the Security Council, as symbolized by our motto, “The world is bigger than five”. Gathered here under this roof, we must understand that it is high time to reform the Security Council. Under this roof, we represent the entire world, but if we cannot display the will to prevent murders carried out by terrorist organizations or prevent humanitarian crises, then everyone will find ways to help themselves.
If that understanding prevails, then our world will be dragged into a new maelstorm of chaos and cruelty. If Western countries do not prevent tendencies such as xenophobia, racism and animosity against Islam, if the countries in the crisis-ridden regions of the world do not demonstrate decisive will to fight terrorist organizations and poverty, and if all of us do not cooperate with one another on all of those fronts, then how can we possibly reach our ideals of peace and a decent life for all on a sustainable planet?
We support the work done to that end by the Secretary-General, with whom we cooperated closely during his tenure as the United Nations High Commissioner for Refugees. It is in nobody’s interest to insist on the continuation of this distorted system, which no longer has the capacity to take concrete steps towards the good of humankind under its current form.
We want the Security Council to have a democratic, transparent, fair and effective structure. We propose that the Security Council consist of 20 members with the same rights and competencies — each member serving for two years and half replaced every year. In that way, all countries would have a say in that important organ when it was their turn. It is imperative that we transform the United Nations, because the world is changing. We are living in a different world than the one where the United Nations was established after the Second World War. We must talk about a United Nations administered by representatives of the entire world as the embodiment of humankind’s common conscience.
Before I conclude my remarks, let me remind the Assembly that, regardless of the colour of our faces and eyes, our tears are the same. I urge the Assembly take action immediately to stop the tears flowing in different parts of the world. I hope that the work of the seventy- second session of the General Assembly will contribute to our efforts to that end. With those thoughts, I salute with amity and respect all countries and peoples represented under this roof, at this joint parliament of humankind. On my own behalf, and on behalf of my country, I extend my greetings to the Assembly. God bless the Assembly.